 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 victoria.boesch@usdoj.gov

 6 Attorneys for the United States

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   MONTEZUMA HARBOR, LLC,
                                                           CASE NO. 2:19-cv-00831-JAM-KJN
11                                 Plaintiff,

12                           v.
                                                           STIPULATION AND ORDER TO SET
13   DEPARTMENT OF THE UNITED STATES                       ASIDE ENTRY OF DEFAULT AND
     AIR FORCE,                                            SUBSTITUTE THE UNITED STATES AS
14                                                         THE DEFENDANT
                                      Defendant.
15

16

17

18
             Plaintiff Montezuma Harbor, LLC and the United States hereby agree and request that the Court
19
     set aside the default entered on August 30, 2019, against the Department of the United States Air Force
20
     (Dkt. 8). The Department of the Air Force was not in default because the United States had not been
21
     served. See Federal Rule of Civil Procedure 4(i)(2) (explaining that service on a federal agency must
22
     include service on the United States); id. at 4(i)(1) (explaining that serving the United States includes
23
     serving the United States Attorney’s Office and the Attorney General). Undersigned counsel for the
24
     United States has agreed to accept service of the complaint for the United States Attorney’s Office for
25
     the Eastern District of California by email. Plaintiff will serve the Attorney General by certified mail.
26
            Plaintiff and the United States also agree and request that the Court substitute the United States
27
     as the Defendant in place of the Department of the United States Air Force because the United States is
28

     STIPULATION AND [PROPOSED] ORDER TO SET ASIDE ENTRY OF DEFAULT AND
     SUBSTITUTE THE UNITED STATES AS THE DEFENDANT
                                                                                                           PAGE 1
 1 the only permissible defendant in a Federal Tort Claims Act lawsuit. See F.D.I.C. v. Craft, 157 F.3d

 2 697, 706 (9th Cir. 1998) (“The FTCA is the exclusive remedy for tortious conduct by the United States,

 3 and it only allows claims against the United States. Although such claims can arise from the acts or

 4 omissions of United States agencies (28 U.S.C. § 2671), an agency itself cannot be sued under the

 5 FTCA.”). The parties agree that the complaint will be deemed to have been filed against the United

 6 States on the date it was originally filed against the Department of the United States Air Force.

 7

 8

 9                                                       Respectfully submitted,

10 Dated: September 6, 2019                              McGREGOR W. SCOTT
                                                         United States Attorney
11

12

13                                               By:     /s/ Victoria L. Boesch
                                                         VICTORIA L. BOESCH
14                                                       Assistant United States Attorney
15                                                       Attorneys for the United States

16

17
     Dated: September 6, 2019                            /s/ Matthew Robert Schoech(authorized (9/6/19)
18                                                       MATTHEW ROBERT SCHOECH
19                                                       Schoech Law Group
                                                         Attorneys for Plaintiff
20

21
                                                 ORDER
22
            IT IS SO ORDERED.
23

24 Dated: 9/6/2019                               /s/ John A. Mendez
                                                 ____________________________
25                                               JOHN A. MENDEZ
                                                 United States District Court Judge
26

27

28

     STIPULATION AND [PROPOSED] ORDER TO SET ASIDE ENTRY OF DEFAULT AND
     SUBSTITUTE THE UNITED STATES AS THE DEFENDANT
                                                                                                       PAGE 2
